
	

113 HR 4460 IH: To amend the Immigration and Nationality Act to repeal the sunset of the special immigrant nonminister religious worker program.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4460
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Honda (for himself, Mr. Ellison, Mr. Peters of California, Mr. Loebsack, Mr. Lowenthal, Ms. Lofgren, Ms. Meng, and Mr. Moran) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to repeal the sunset of the special immigrant
			 nonminister religious worker program.
	
	
		1.Special immigrant nonminister religious worker programSection 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) is
			 amended in subclauses (II) and (III) by striking before September 30,
			 2015, both places such term appears.
		
